TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00315-CV


Michael DeLeon and Desiree DeLeon Individually, and as Representatives of the Estate of
                            Sulema DeLeon, Appellants

                                              v.

              Trinity Health Center and Caraday Healthcare LLC, Appellees


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-20-003961, THE HONORABLE CLEVE WESTON DOTY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Agreed Motion

Filed: October 31, 2022